Title: [March 4. Wednesday. 1778.]
From: Adams, John
To: 


      March 4. Wednesday. 1778. The Weather was fair, but We had an adverse Wind from the North East, which obliged us to go to the Southward of the South East, which was out of our Course. Our general intention was to make for Nantes, one of the most commercial Cities of France, which I was very anxious to see, not only on Account of its Wealth and Antiquity, and the Connection of its Merchants with those of Bilbao, but also as the Scaene of the Edict of Nantes proclaimed by Henry the fourth in 1598 so much to the honour and Interest of Humanity, and revoked by Louis the 14th. in 1685 so much to its disgrace and Injury.
     